EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey D. Sanok (Reg. No. 32,169) on 13 January 2021.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 1, last line, “backward.” has been replaced by - - behind,
wherein said lock mechanism includes:
a mounting base that is provided on an inner surface of said heat exchanger cover;
a latch that is supported on said mounting base through a support shaft and is rotatable in an upper-lower direction;
an engaging groove that is provided in said latch and is engaged to a fastening tool;
and
a lock release pin that is positioned in the vicinity of said engaging groove and is provided in said latch to be operated for disengaging said engaging groove from said fastening tool. - -.



In Claim 3, line 3, “the rear side” has been replaced by - - a rear side - -.

In Claim 5, line 5, “a fastening tool” has been replaced by - - the fastening tool - -.

Claim 6 has been cancelled.

Reasons for Allowance
Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance:
The independent claim overcomes the prior art since it requires a lock mechanism with a mounting base that is provided on an inner surface of said heat exchanger cover and other structural element details.
The prior art of record does not disclose this combination of limitations. For example, Japanese Patent Patent No. 2005-282111 to Ueda et al. discloses doors 7/8, revolving frame/swivel bearing 41, and edge seal member 32 (see figures 10, 19, and paragraph [0033]), however, Ueda does not disclose a lock mechanism with a mounting base that is provided on an inner surface of said heat exchanger cover and other structural element details.
Further, US 2010/0219008 to Isaka et al. discloses covers 14/15 and cab 6, however, Isaka does not disclose a stepped boxy cab or an engine cover that covers the rear end of said heat exchanger cover, where neither covers 14/15 swing in the front-rear direction as claimed.
Similarly, other prior references do not disclose all the limitations of the independent claim. Therefore, the claims are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerald McClain/Primary Examiner, Art Unit 3652